Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-13 are being examined. Claims 14-30 stand withdrawn from further consideration.
Claims stand as rejected in the final action of 1/21/21; amendment to claim 8 does not change its scope.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Xu et. al., “Two-dimensional MXene incorporated chitosan mixed-matrix membranes for efficient solvent dehydration,” Journal of Membrane Science 563 (2018) 625-632, with further evidence from Han (US 2019/0344222).
	Xu teaches the claimed membrane in:

    PNG
    media_image1.png
    255
    693
    media_image1.png
    Greyscale

The method for making the MXene is cited as from their previous work, reference citation 26 (“Ultrathin Two-dimensional MXene Membrane for Pervaporation Desalination”, Guozhen Liu, et al, J. Membrane Science, 548 (2018)), which is provided herewith in an 892. That reference shows that the T in MXene structure includes –OH and carbonyl groups, thus meeting the structural requirements in claim 1 (see page section 3.2, page 627, and fig. 4(a)).  This is embedded in chitosan as claimed – see the title, “mixed matrix”. The activated compound is in the form of nanosheets; metal is titanium. Chitosan is a hydrogel by nature - inherent. So are the electrical conductivity, hydrophilicity and intercalation capacity of the nanosheets. Also notable is that applicant’s method of making the nanosheets is about the same as that in this reference, which means the surface area and the adsorption values are also inherently the same. Additional information is available from the “supplementary data” in the online version of this paper.

The membrane further comprises a base support of polyacrylonitrile. Membrane is two-dimensional (sheet form), the MXene particles have one, two and three dimensions.
Xu does not teach the MXene/chitosan ratio as claimed, but Han teaches this ratio in the claimed ranges – see [0014], concentration of MXene and the additive, wherein the additive is chitosan as taught in [0010] for nanofiltration membranes. MXene in Han is made similarly to that of applicant’s and has at the least F group (from HF during synthesis). Membrane is coated over a supporting polymeric membrane.  Other additives: see the claims. Therefore, it would have been obvious to one of ordinary skill to tailor the membrane for the desired end use.
Regarding activation, it appears that applicant treats the membrane with NaOH [00139] to hydrolyze or form –OH groups. As seen in Han [0002], the MXene already has –OH groups, thus meeting the claim requirement, in addition to it being used in a strong base.

Response to Arguments
Arguments filed on 7/21/21 are not persuasive. Argument:

    PNG
    media_image2.png
    96
    732
    media_image2.png
    Greyscale


Argument:

    PNG
    media_image3.png
    195
    746
    media_image3.png
    Greyscale
 Response: claims are generic, and shows no nexus with the unexpected result.
Argument:

    PNG
    media_image4.png
    187
    764
    media_image4.png
    Greyscale

Response: Contrary to the argument, Han teaches that the membrane is useful in wide range of conditions in [0002] similar to applicant’s intended use (wastewater [0001]). Moreover, it teaches that –OH groups are present in the membrane – meaning, it is in the activated state like applicant’s membrane.
Additionally, Figs. 4A-4D and 5A-5D are unclear. Pollutant concentration (Y axis) shows starting 100%. Does this mean applicant starts with pure toluene? 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777